Exhibit 10.3.5

 

UNIVISION COMMUNICATIONS INC.
2004 PERFORMANCE AWARD PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

 

THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Option Agreement”) dated
                                           by and between Univision
Communications Inc., a Delaware corporation (the “Corporation”), and
                                                       (the “Grantee”) evidences
the nonqualified stock option (the “Option”) granted by the Corporation to the
Grantee as to the number of shares of the Corporation’s Common Stock first set
forth below.

 

Number of Shares of Common Stock:(1)

 

 

Award Date:                                                 

 

 

 

Exercise Price per Share:(1)

$                      

Expiration Date:(1),(2)                                                 

 

Vesting(1),(2)  [The Option shall become vested as to 25% of the total number of
shares of Common Stock subject to the Option on each of the first, second, third
and fourth anniversaries of the Award Date.]

 

The Option is granted under the Univision Communications Inc. 2004 Performance
Award Plan (the “Plan”) and subject to the Terms and Conditions of Nonqualified
Stock Option (the “Terms”) attached to this Option Agreement (incorporated
herein by this reference) and to the Plan.  The Option has been granted to the
Grantee in addition to, and not in lieu of, any other form of compensation
otherwise payable or to be paid to the Grantee.  Capitalized terms are defined
in the Plan if not defined herein.  The parties agree to the terms of the Option
set forth herein.  The Grantee acknowledges receipt of a copy of the Terms, the
Plan and the Prospectus for the Plan.

 

“GRANTEE”

UNIVISION COMMUNICATIONS INC.
a Delaware corporation

 

 

 

 

 

Signature

By:

 

 

 

 

 

 

Print Name:

 

 

Print Name

 

 

Title:

 

 

 

CONSENT OF SPOUSE

 

In consideration of the Corporation’s execution of this Option Agreement, the
undersigned spouse of the Grantee agrees to be bound by all of the terms and
provisions hereof and of the Plan.

 

 

 

 

 

Signature of Spouse

Date

 

--------------------------------------------------------------------------------

(1)          Subject to adjustment under Section 7.1 of the Plan.

(2)          Subject to early termination under Section 4 of the Terms and
Section 7.4 of the Plan.

 

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION

 

1.                                      Vesting; Limits on Exercise; Incentive
Stock Option Status.

 

The Option shall vest and become exercisable in percentage installments of the
aggregate number of shares subject to the Option as set forth on the cover
page of this Option Agreement.  The Option may be exercised only to the extent
the Option is vested and exercisable.

 

•                  Cumulative Exercisability.  To the extent that the Option is
vested and exercisable, the Grantee has the right to exercise the Option (to the
extent not previously exercised), and such right shall continue, until the
expiration or earlier termination of the Option.

 

•                  No Fractional Shares.  Fractional share interests shall be
disregarded, but may be cumulated.

 

•                  Minimum Exercise.  No fewer than 101 shares of Common Stock
may be purchased at any one time, unless the number purchased is the total
number at the time exercisable under the Option.

 

•                  Nonqualified Stock Option.  The Option is a nonqualified
stock option and is not, and shall not be, an incentive stock option within the
meaning of Section 422 of the Code.

 

2.                                      Continuance of Employment/Service
Required; No Employment/Service Commitment.

 

The vesting schedule requires continued employment or service through each
applicable vesting date as a condition to the vesting of the applicable
installment of the Option and the rights and benefits under this Option
Agreement.  Employment or service for only a portion of the vesting period, even
if a substantial portion, will not entitle the Grantee to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Section 4 below
or under the Plan.

 

Nothing contained in this Option Agreement or the Plan constitutes a continued
employment or service commitment by the Corporation or any of its Subsidiaries,
affects the Grantee’s status, if he or she is an employee, as an employee at
will who is subject to termination without cause, confers upon the Grantee any
right to remain employed by or in service to the Corporation or any Subsidiary,
interferes in any way with the right of the Corporation or any Subsidiary at any
time to terminate such employment or service, or affects the right of the
Corporation or any Subsidiary to increase or decrease the Grantee’s other
compensation.

 

3.                                      Method of Exercise of Option.

 

The Option shall be exercisable by the delivery to the Secretary of the
Corporation (or such other person as the Administrator may require pursuant to
such administrative exercise procedures as the Administrator may implement from
time to time) of:

 

--------------------------------------------------------------------------------


 

•                  a written notice stating the number of shares of Common Stock
to be purchased pursuant to the Option or by the completion of such other
administrative exercise procedures as the Administrator may require from time to
time,

 

•                  payment in full for the Exercise Price of the shares to be
purchased in cash, check or by electronic funds transfer to the Corporation, or
(subject to compliance with all applicable laws, rules, regulations and listing
requirements and further subject to such rules as the Administrator may adopt as
to any non-cash payment) in shares of Common Stock already owned by the Grantee,
valued at their Fair Market Value on the exercise date, provided, however, that
any shares initially acquired upon exercise of a stock option or otherwise from
the Corporation must have been owned by the Grantee for at least six (6) months
before the date of such exercise;

 

•                  any written statements or agreements required pursuant to
Section 8.1 of the Plan; and

 

•                  satisfaction of the tax withholding provisions of Section 8.5
of the Plan.

 

The Administrator also may, but is not required to, authorize a non-cash payment
alternative by notice and third party payment in such manner as may be
authorized by the Administrator.

 

4.                                      Early Termination of Option.

 

4.1                               Possible Termination of Option upon Change in
Control.  The Option is subject to termination in connection with a Change in
Control Event or certain similar reorganization events as provided in
Section 7.4 of the Plan.

 

4.2                               Termination of Option upon a Termination of
Grantee’s Employment or Services.  Subject to earlier termination on the
Expiration Date of the Option or pursuant to Section 4.1 above, if the Grantee
ceases to be employed by or ceases to provide services to the Corporation or a
Subsidiary, the following rules shall apply (the last day that the Grantee is
employed by or provides services to the Corporation or a Subsidiary is referred
to as the Grantee’s “Severance Date”):

 

•                  other than as expressly provided below in this Section 4.2,
(a) the Grantee will have until the date that is three (3) months after his or
her Severance Date to exercise the Option (or portion thereof) to the extent
that it was vested on the Severance Date, (b) the Option, to the extent not
vested on the Severance Date, shall terminate on the Severance Date, and (c) the
Option, to the extent exercisable for the three-month period following the
Severance Date and not exercised during such period, shall terminate at the
close of business on the last day of the three-month period;

 

•                  if the Grantee’s employment or services are terminated by the
Corporation or a Subsidiary for any reason other than for Cause (as defined
below), or if the termination of the Grantee’s employment or services is the
result of the Grantee’s Total Disability (as defined below), (a) the Option, to
the extent not vested on the Severance Date, shall become fully vested and
exercisable as of the day after the Severance Date (the “Acceleration Date”),
(b) the Grantee (or his personal

 

--------------------------------------------------------------------------------


 

representative, as the case may be) will have until the date that is twelve (12)
months after the Grantee’s Acceleration Date to exercise the Option, and (c) the
Option, to the extent exercisable for the twelve-month period following the
Acceleration Date and not exercised during such period, shall terminate at the
close of business on the last day of the twelve-month period;

 

•                  if the termination of the Grantee’s employment or services is
the result of the Grantee’s death, or if the Grantee dies at any time during the
three-month or twelve-month post-termination exercise periods referred to above,
(a) the Option, to the extent not vested on the date of the Grantee’s death,
shall become fully vested and exercisable as of the Acceleration Date, (b) the
Grantee’s beneficiary will have until the date that is twelve (12) months after
the Acceleration Date to exercise the Option, and (c) the Option, to the extent
exercisable for the twelve-month period following the Acceleration Date and not
exercised during such period, shall terminate at the close of business on the
last day of the twelve-month period;

 

•                  if the Grantee’s employment or services are terminated by the
Corporation or a Subsidiary for Cause (as defined below), the Option (whether
vested or not) shall terminate on the Severance Date.

 

For purposes of the Option, “Total Disability” means a “permanent and total
disability” (within the meaning of Section 22(e)(3) of the Code or as otherwise
determined by the Administrator).

 

For purposes of the Option, “Cause” shall have the meaning given to such term in
any written employment agreement then in effect between the Grantee and the
Corporation or any of its Subsidiaries that defines such term as it relates to a
termination of the Grantee’s employment.  If there is no such written agreement
(or if no such agreement includes such a definition), “Cause” for purposes of
the Option shall mean that the Grantee:

 

(1)                                  has been negligent in the discharge of his
or her duties to the Corporation or any of its Subsidiaries, has refused to
perform stated or assigned duties or is incompetent in or (other than by reason
of a disability or analogous condition) incapable of performing those duties;

 

(2)                                  has been dishonest or committed or engaged
in an act of theft, embezzlement or fraud, a breach of confidentiality, an
unauthorized disclosure or use of inside information, customer lists, trade
secrets or other confidential information; has breached a fiduciary duty, or
willfully and materially violated any other duty, law, rule, regulation or
policy of the Corporation, any of its Subsidiaries or any affiliate of the
Corporation or any of its Subsidiaries; or has been convicted of a felony or
misdemeanor (other than minor traffic violations or similar offenses);

 

(3)                                  has materially breached any of the
provisions of any agreement with the Corporation, any of its Subsidiaries or any
affiliate of the Corporation or any of its Subsidiaries; or

 

--------------------------------------------------------------------------------


 

(4)                                  has engaged in unfair competition with, or
otherwise acted intentionally in a manner injurious to the reputation, business
or assets of, the Corporation, any of its Subsidiaries or any affiliate of the
Corporation or any of its Subsidiaries; has improperly induced a vendor or
customer to break or terminate any contract with the Corporation, any of its
Subsidiaries or any affiliate of the Corporation or any of its Subsidiaries; or
has induced a principal for whom the Corporation, any of its Subsidiaries or any
affiliate of the Corporation or any of its Subsidiaries acts as agent to
terminate such agency relationship.

 

In all events the Option is subject to earlier termination on the Expiration
Date of the Option or as contemplated by Section 4.1.  A termination of
employment or services will not have occurred until the last day that the
Grantee either or both (1) is employed by and/or (2) renders services to the
Corporation or a Subsidiary.  Pursuant to Section 6.1 of the Plan, if the
Grantee is not an employee of the Corporation or a Subsidiary or a member of the
Board, the Administrator shall be the sole judge of whether the Grantee
continues to render services for purposes of this Option Agreement.

 

5.                                      Non-Transferability.

 

The Option and any other rights of the Grantee under this Option Agreement or
the Plan are nontransferable and exercisable only by the Grantee, except as set
forth in Section 5.7 of the Plan.

 

6.                                      Notices.

 

Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Grantee at the address last reflected on
the Corporation’s payroll records, or at such other address as either party may
hereafter designate in writing to the other.  Any such notice shall be delivered
in person or shall be enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government.  Any such notice shall be given only
when received, but if the Grantee is no longer employed by the Corporation or a
Subsidiary, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions of this Section 6.

 

7.                                      Plan.

 

The Option and all rights of the Grantee under this Option Agreement are subject
to, and the Grantee agrees to be bound by, all of the terms and conditions of
the Plan, incorporated herein by this reference.  In the event of a conflict or
inconsistency between the terms and conditions of this Option Agreement and of
the Plan, the terms and conditions of the Plan shall govern.  The Grantee agrees
to be bound by the terms of the Plan and this Option Agreement (including these
Terms).  The Grantee acknowledges having read and understanding the Plan, the
Prospectus for the Plan, and this Option Agreement.  Unless otherwise expressly
provided in other sections of this Option Agreement, provisions of the Plan that
confer discretionary authority on the Board or the Administrator do not and
shall not be deemed to create any rights

 

--------------------------------------------------------------------------------


 

in the Grantee unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Administrator so conferred
by appropriate action of the Board or the Administrator under the Plan after the
date hereof.

 

8.                                      Entire Agreement.

 

This Option Agreement (including these Terms) and the Plan together constitute
the entire agreement and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof.  The Plan and this Option Agreement may be amended pursuant to
Section 8.6 of the Plan.  Such amendment must be in writing and signed by the
Corporation.  The Corporation may, however, unilaterally waive any provision
hereof in writing to the extent such waiver does not adversely affect the
interests of the Grantee hereunder, but no such waiver shall operate as or be
construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.

 

9.                                      Governing Law.

 

This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to conflict of
law principles thereunder.

 

10.                               Effect of this Agreement.

 

Subject to the Corporation’s right to terminate the Option pursuant to
Section 7.4 of the Plan, this Option Agreement shall be assumed by, be binding
upon and inure to the benefit of any successor or successors to the Corporation.

 

11.                               Counterparts.

 

This Option Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

12.                               Section Headings.

 

The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.

 

--------------------------------------------------------------------------------